EXHIBIT 10.2
 
SCHAWK, INC.
 
______________________________
 
FIRST AMENDMENT
 
TO
 
AMENDED AND RESTATED NOTE PURCHASE AND PRIVATE SHELF AGREEMENT
 
______________________________
 
Re: $25,000,000 4.38% Series F Senior Notes Due January 27, 2019
 
of
 
Schawk, Inc.
 
DATED AS OF SEPTEMBER 6, 2012


 
 
 

--------------------------------------------------------------------------------

 
 
FIRST AMENDMENT TO AMENDED AND RESTATED NOTE PURCHASE AND PRIVATE SHELF
AGREEMENT
 
THIS FIRST AMENDMENT TO AMENDED AND RESTATED NOTE PURCHASE AND PRIVATE SHELF
AGREEMENT dated as of September 6, 2012 (the or this “First Amendment”) is
between SCHAWK, INC., a Delaware corporation (the “Company”), and each of the
institutions which is a signatory to this First Amendment (collectively, the
“Noteholders”).
 
RECITALS:
 
A.           The Company and each of the Noteholders have heretofore entered
into the Amended and Restated Note Purchase and Private Shelf Agreement dated as
of January 27, 2012 (as the same may be amended, modified and supplemented from
time to time, the “Note Agreement”).  The Company has heretofore issued the
$25,000,000 4.38% Series F Senior Notes Due January 27, 2019 dated January 27,
2012 (collectively, the “Notes”) pursuant to the Note Agreement.
 
B.           The Company and the Noteholders now desire to amend the Note
Agreement in the respects, but only in the respects, hereinafter set forth.
 
C.           Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Note Agreement unless herein defined or the context
shall otherwise require.
 
D.           All requirements of law have been fully complied with and all other
acts and things necessary to make this First Amendment a valid, legal and
binding instrument according to its terms for the purposes herein expressed have
been done or performed.
 
NOW, THEREFORE, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this First Amendment set forth in Section 3.1
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:
 
SECTION 1.   AMENDMENTS TO NOTE AGREEMENT.
 
Section 1.1. The definition of “EBITDA” set forth on Schedule B to the Note
Agreement is hereby amended to add the following clause at the end of the first
sentence thereof:
 
“, plus (j) extraordinary non-recurring expenses associated with the Company’s
enterprise resource planning system in an aggregate amount not to exceed (i)
$10,000,000 for the Last Twelve-Month Periods ending September 30, 2012,
December 31, 2012 and March 31, 2013, (ii) $8,000,000, for the Last Twelve-Month
Period ending June 30, 2013, (iii) $6,000,000, for the Last Twelve-Month Period
ending September 30, 2013 and (iv) $0 thereafter”
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
Section 2.1. To induce the Noteholders to execute and deliver this First
Amendment (which representations shall survive the execution and delivery of
this First Amendment), the Company represents and warrants to the Noteholders
that:
 
(a) this First Amendment has been duly authorized, executed and delivered by it
and this First Amendment constitutes the legal, valid and binding obligation,
contract and agreement of the Company enforceable against the Company in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws or equitable principles
relating to or limiting creditors’ rights generally;
 
(b) the Note Agreement, as amended by this First Amendment, constitutes the
legal, valid and binding obligation, contract and agreement of the Company
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
or equitable principles relating to or limiting creditors’ rights generally;
 
(c) the execution, delivery and performance by the Company of this First
Amendment (i) has been duly authorized by all requisite corporate action and, if
required, shareholder action, (ii) does not require the consent or approval of
any governmental or regulatory body or agency, and (iii) will not (A) violate
(1) any provision of law, statute, rule or regulation or its certificate of
incorporation or bylaws, (2) any order of any court or any rule, regulation or
order of any other agency or government binding upon it, or (3) any provision of
any material indenture, agreement or other instrument to which it is a party or
by which its properties or assets are or may be bound, or (B) result in a breach
or constitute (alone or with due notice or lapse of time or both) a default
under any indenture, agreement or other instrument referred to in clause
(iii)(A)(3) of this Section 2.1(c);
 
(d) as of the date hereof and after giving effect to this First Amendment, no
Default or Event of Default has occurred which is continuing and no condition
exists which has resulted in, or could reasonably be expected to have, a
Material Adverse Effect;
 
(e) all the representations and warranties contained in Section 5 of the Note
Agreement and in Section 5 of the Subsidiary Guaranty are true and correct in
all material respects with the same force and effect as if made by the Company
and the Subsidiary Guarantors, respectively, on and as of the date hereof;
 
(f) all Subsidiaries that are required to enter into the Subsidiary Guaranty or
enter into a joinder agreement in respect of the Subsidiary Guaranty pursuant to
Section 9.6 of the Note Agreement have so entered into the Subsidiary Guaranty
or a joinder agreement in respect of the Subsidiary Guaranty and are listed on
the signature pages to this First Amendment as Subsidiary Guarantors; and
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
(g) neither the Company nor any of its Subsidiaries on or prior to the Amendment
No. 1 Effective Date has paid or agreed to pay, nor will the Company or any of
its Subsidiaries pay or agree to pay on or after to the Amendment No. 1
Effective Date, any fees or other compensation to the Administrative Agent, any
Bank Lender or any holder of the 2003 Notes for or with respect to the Bank
Credit Agreement First Amendment (as defined below) or the 2003 Note Agreement
Sixth Amendment (as defined below) (in each case other than for the
reimbursement of out of pocket expenses in connection therewith).
 
SECTION 3. CONDITIONS TO EFFECTIVENESS OF THIS FIRST AMENDMENT.
 
Section 3.1. This First Amendment shall not become effective until, and shall
become effective when, each and every one of the following conditions shall have
been satisfied:
 
(a) executed counterparts of this First Amendment, duly executed by the Company,
each of the Subsidiary Guarantors and the holders of the Notes, shall have been
delivered to the Noteholders;
 
(b) the Company shall have delivered to the Noteholders executed copies of (i)
the Amendment No. 1 to Second Amended and Restated Credit Agreement dated as of
the date hereof among the Company, certain Subsidiaries of the Company named
therein, JPMorgan Chase Bank, N.A., as agent, and the other financial
institutions party thereto (the “Bank Credit Agreement First Amendment”), and
(ii) the Sixth Amendment to Note Purchase Agreement dated as of September 5,
2012 among the Company and the holders of the 2003 Notes (the “2003 Note
Agreement Sixth Amendment”), and all related agreements, documents and
instruments, in each case, in connection therewith, all of which shall be in
form and substance satisfactory to the Noteholders;
 
(c) the representations and warranties of the Company set forth in Section 2
hereof are true and correct on and with respect to the date hereof; and
 
(d) the Company shall have paid the reasonable fees and expenses of Schiff
Hardin LLP, special counsel to the Noteholders, in connection with the
negotiation, preparation, approval, execution and delivery of this First
Amendment.
 
Upon receipt of all of the foregoing, this First Amendment shall become
effective (the “Amendment No. 1 Effective Date”).


SECTION 4. MISCELLANEOUS.
 
Section 4.1. This First Amendment shall be construed in connection with and as
part of the Note Agreement and, except as modified and expressly amended by this
First Amendment, all terms, conditions and covenants contained in the Note
Agreement, the Subsidiary Guaranty and the Notes are hereby ratified and shall
be and remain in full force and effect.
 
Section 4.2. Except as modified and expressly amended by this First Amendment,
the execution, delivery and effectiveness of this First Amendment shall not (a)
amend the Note
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
Agreement, the Subsidiary Guaranty or any Note, (b) operate as a waiver of any
right, power or remedy of any Noteholder, or (c) constitute a waiver of, or
consent to any departure from, any provision of the Note Agreement, the
Subsidiary Guaranty or any Note at any time.
 
Section 4.3. Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this First Amendment
may refer to the Note Agreement without making specific reference to this First
Amendment but nevertheless all such references shall include this First
Amendment unless the context otherwise requires.  At all times on and after the
Amendment No. 1 Effective Date, each reference to the Note Agreement in any
other document, instrument or agreement shall mean and be a reference to the
Note Agreement as modified by this First Amendment.
 
Section 4.4. The descriptive headings of the various Sections or parts of this
First Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.
 
Section 4.5. This First Amendment shall be governed by and construed in
accordance with the laws of the State of New York excluding choice-of-law
principles of the law of such State that would require the application of the
laws of a jurisdiction other than such State.
 
[Signatures on Following Page]
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
The execution hereof by you shall constitute a contract between us for the uses
and purposes hereinabove set forth, and this First Amendment may be executed in
any number of counterparts, each executed counterpart constituting an original,
but all together only one agreement.
 

 
Very truly yours,
 
SCHAWK, INC.
                 
 
By:
/s/Timothy J. Cunningham       Name:  Timothy J. Cunningham       Title:  Chief
Financial Officer          

 
Each of the Subsidiary Guarantors hereby (i) consents to the foregoing First
Amendment and ratifies the amendments contained therein, (ii) ratifies and
reaffirms all of its obligations and liabilities under each Subsidiary Guaranty
(as defined in the Note Agreement referred to in the First Amendment)
notwithstanding the First Amendment or otherwise, (iii) confirms that each
Subsidiary Guaranty remains in full force and effect after giving effect to the
First Amendment, (iv) represents and warrants that there is no defense,
counterclaim or offset of any type or nature under any Subsidiary Guaranty, (v)
agrees that nothing in any Subsidiary Guaranty, the Note Agreement, the First
Amendment or any other agreement or instrument relating thereto requires the
consent of any Subsidiary Guarantor or shall be deemed to require the consent of
any Subsidiary Guarantor to any future amendment or other modification to the
Note Agreement, and (vi) waives acceptance and notice of acceptance hereof.
 
 

 
SCHAWK USA INC.
                 
 
By:
 /s/Timothy J. Cunningham       Name:  Timothy J. Cunningham       Its:  Chief
Financial Officer          

 

 
SCHAWK WORLDWIDE HOLDINGS INC.
                 
 
By:
/s/Timothy J. Cunningham       Name:  Timothy J. Cunningham       Its:  Chief
Financial Officer          

 

 
SCHAWK LLC
            By: SCHAWK USA INC., its Sole Member           
 
By:
/s/Timothy J. Cunningham       Name:  Timothy J. Cunningham       Its:  Chief
Financial Officer          

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
SCHAWK HOLDINGS INC.
                 
 
By:
/s/Timothy J. Cunningham       Name:  Timothy J. Cunningham       Its:  Chief
Financial Officer          

 

 
SEVEN SEATTLE, INC.
                 
 
By:
/s/Timothy J. Cunningham       Name:  Timothy J. Cunningham       Its:  Chief
Financial Officer          

 

 
SCHAWK DIGITAL SOLUTIONS INC.
                 
 
By:
/s/Timothy J. Cunningham       Name:  Timothy J. Cunningham       Its:  Chief
Financial Officer          

 

 
MIRAMAR EQUIPMENT, INC.
                 
 
By:
/s/Timothy J. Cunningham       Name:  Timothy J. Cunningham       Its:  Chief
Financial Officer          

 

 
KEDZIE AIRCRAFT, LLC
                 
 
By:
/s/Timothy J. Cunningham       Name:  Timothy J. Cunningham       Its:  Chief
Financial Officer          

 

 
SCHAWK LATIN AMERICA HOLDINGS LLC
            By: SCHAWK USA INC., its Sole Member          
 
By:
/s/Timothy J. Cunningham       Name:  Timothy J. Cunningham       Its:  Chief
Financial Officer          

 
 
 
 

--------------------------------------------------------------------------------

 
 
Accepted as of the date first written above.
 
PRUDENTIAL INVESTMENT MANAGEMENT, INC.
                  By:
/s/Dianna Carr
     
 
   
Dianna Carr
Vice President
   
 
   

 
 
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
                  By:
/s/Dianna Carr
     
 
   
Dianna Carr
Vice President
   
 
   

 
 
PRUCO LIFE INSURANCE COMPANY
                  By:
/s/Dianna Carr
     
 
   
Dianna Carr
Assistant Vice President
   
 
   

 
 
PRUDENTIAL RETIREMENT INSURANCE
  AND ANNUITY COMPANY
                  By: Prudential Investment Management, Inc.,
as investment manager
                        By:
/s/Dianna Carr
     
 
   
Dianna Carr
Vice President
   
 
   

 
 
 
 
 